Citation Nr: 0020231	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to June 
1970.  He has also had various periods of active duty for 
training and inactive duty training between June 1970 and 
April 1993 in the reserves. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a heart 
disorder. 


FINDING OF FACT

The appellant asserts that his myocardial infarction, the 
initial manifestation of his heart disorder, took place on 
April 17, 1993, during a period of inactive duty for 
training. 


CONCLUSION OF LAW

The appellant's claim for service connection for his heart 
disorder lacks legal merit.  38 U.S.C.A. §§ 101 (22, 24), 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.6(a), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board notes at the outset that the appellant did serve on 
active duty from March 1967 to June 1970.  However, he has 
not advanced any contentions regarding disability incurred or 
aggravated by this period of active duty or within the 
presumptive one year following discharge from service.  
38 C.F.R. §§ 3.307, 309 (1999).  Moreover, he has not 
reported receiving any medical treatment for the disorder in 
question during this period and the service medical records 
for his active service are likewise negative.  

The appellant filed a claim in May 1993 seeking service 
connection for a heart disorder.  He contends and he 
testified that he suffered a heart attack while he was on a 
weekend drill with the Navy Reserve, April 17-18, 1993. 

According to private hospital records, the appellant was 
admitted on April 18, 1993, complaining of shortness of 
breath and severe pain in his back, neck, across his chest, 
and down his arms, with some associated diaphoresis.  He 
reported developing some aching in the anterior chest at 8:00 
p.m. the previous night, which went away and returned with a 
vengeance on the day of admission.  The diagnosis was 
atherosclerotic coronary artery disease with an acute 
inferior wall myocardial infarction.  Left and right coronary 
angiography, temporary pacemaker, percutaneous transluminal 
angioplasty of the proximal anterior descending artery were 
performed on the appellant before his discharge on April 23, 
1993.

Private outpatient treatment records for April through July 
1993 show rehabilitation treatment and, upon examination, the 
appellant was found to have no murmur, gallop, click, thrill, 
heave or rub.  The extremities were without clubbing, 
cyanosis or edema and pulses were intact.  A treadmill test 
showed no evidence of ischemia or exercise-induced 
dysrhythmias.  Impression was atherosclerotic coronary artery 
disease. 

A May 1993 Department of the Navy letter noted that the 
appellant was not in a duty status at the time of the 
incident and that he was not entitled to benefits.

In the appellant's July 1993 response to the Navy, he stated 
that his illness could have started early in the morning on 
April 17, because he felt bloated the whole day and became 
weak and nauseated.

A July 1993 VA examination indicates that, other than the 
occasional palpitations, the appellant was asymptomatic at 
that time.  A chest x-ray was normal.   Diagnosis was status 
post myocardial infarction April 1993, treated with 
thrombolytic therapy and angioplasty, complicated by 
transient arrhythmia and residual mild palpitations.

A July 1993 Medical Board examination indicated coronary 
artery disease status post recent myocardia infarction and 
angioplasty.

A memorandum dated August 30, 1993, from the Department of 
the Navy, Naval Reserve Readiness Command, recommended that 
the appellant be found not physically qualified for retention 
and a waiver of physical standards not be granted due to 
atherosclerotic coronary artery disease.

At his hearing in December 1995, the appellant reiterated his 
contention that the first symptoms of a heart attack occurred 
while he was performing an additional drill on April 17, 1993 
as a member of the Navy Reserve.  He also submitted a summary 
of points earned towards retirement from the Naval Reserve 
Personnel Center, during the period from June 25, 1992 to 
June 24, 1993, showing 17 active duty points earned from July 
6 to July 22, 1992 and inactive duty for April 17, 1993.  He 
also submitted a July 1993 statement from a private 
physician, Gale F. Kerns, M.D., F.A.C.C., who said that the 
veteran reported developing an aching in his anterior chest 
that came and went and became more progressive and caused him 
to seek medical attention in the emergency room the morning 
of April 18, 1993.  In response to whether bloating in the 
veteran's stomach, vague nausea and weakness represented 
recurrent ischemia to his heart muscle resulting in his heart 
attack later in the evening of April 17, 1993, Dr. Kerns 
opined that those symptoms may have been the precursors of 
his heart attack, but that it will probably remain conjecture 
as he had no other data from the period before the veteran 
came into the emergency room.  A buddy statement from R. G. 
dated in August 1993 was also submitted.  Mr. G. recounted 
that, on April 17, the appellant was first feeling ill around 
10:00 a.m.; that he did not eat his lunch and complained of 
gas pains; that at 2:00 p.m. because of gas pains he was of 
little help working on a generator with Mr. [redacted]; that 
they went to dinner together but that the veteran ate very 
little because of his gas; and that at 1:00 a.m. on April 18, 
the appellant managed to walk to the front desk, where the 
clerk called Mr. G. and they summoned the ambulance.    

Analysis

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty, or any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  In the absence of such evidence, the period of 
active duty for training or inactive duty for training would 
not qualify as active military, naval, or air service and 
such claimant would not achieve veteran status for purposes 
of that claim. 38 U.S.C.A. § 101(24) and see Harris v. West, 
No. 99-53 (U.S. Vet. App. May 19, 2000).

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . .  38 U.S.C.A. §§ 1110, 
1131.

A veteran is, by definition, someone who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, 
naval, and air service includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The phrase, "in the 
active military, naval, or air service," is further defined 
as any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a).  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The 
implementing regulation defines inactive duty training as 
"duty (other than full-time duty) prescribed for Reserves 
(including commissioned officers of the Reserve Corps of the 
Public Health Service) by the Secretary concerned under 
37 U.S.C. § 206 or any other provision of law; . . ."  38 
C.F.R. § 3.6(d)(1).

Thus, an individual engaged in inactive duty training that is 
disabled from an injury incurred or aggravated in line of 
duty may achieve veteran status and be eligible to receive 
compensation.  On the other hand, compensation is not payable 
for diseases incurred in inactive duty training.  Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993) (a myocardial infarction 
is not an injury for purposes of service connection for 
inactive duty reservists).

In the instant case, to establish veteran's status for 
service connection of a disease such as heart disease the 
appellant must be on a period of active duty or active duty 
for training rather than a period of inactive duty training.  
The appellant has not contended and the evidence does not 
show that his heart disease had its onset during a period of 
active service or applicable presumptive period.  The only 
evidence he has offered in regard to his service is his own 
testimony and statements and Mr. G's statements that he was 
on a weekend drill with the Navy Reserve, April 17-18, 1993.  
The evidence against his claim is, however, overwhelming.  
There is no official verification from the Navy Reserve of 
active duty for training in April 1993.  The record of his 
retirement points shows no active duty credits in 1993, and 
inactive duty for training on April 17, 1993, but not April 
18, 1993.  Although Dr. Kerns noted that the veteran's 
myocardial infarction occurred on the weekend of April 17-18, 
1993, he commented that the symptoms the appellant 
experienced on the 17th may have been the precursors of his 
heart attack, but would remain conjecture as he had no other 
data from the period before the appellant came into the 
emergency room on April 18th.  However, for purposes of 
discussion, even if his heart attack began on April 17th, 
incurrence of a disease while on inactive duty training does 
not render that service active military service for purposes 
of service connection.  As noted above, the appellant's 
myocardial infarction is not an injury for purposes of 
service connection. 

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Service department records are 
binding on VA for purposes of establishing service in United 
States Armed Forces.  Venturella v. Gober, 10 Vet. App. 340, 
341-42 (1997).

In light of the fact that the appellant was not a "veteran" 
as defined by applicable law and VA regulations when he had 
his heart attack, basic eligibility for service connection 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303 has not 
been established.  Since he does not meet the legal 
requirements for basic eligibility for service connection, 
i.e., status as a "veteran" with qualifying service, the 
claim must fail as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1995); see also, Reyes v. Brown, 7 Vet. App. 
113 (1994).


ORDER

Lacking legal merit, the claim of entitlement to service 
connection for a heart disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

